*556The opinion of the court was delivered by
Redfield, J.
Some questions are raised, in regard to the merits of this case, which are claimed to have been decided, when the case was last before this court; but not having participated in that decision I could say nothing in regard to it. . As the question in regard to the admissibility of Abbott was decided by this court in Windsor county, on the winter circuit, and the case must go back for a new trial, that his testimony may be received, I have spent no time in regard to any other question. The privilege of refusing to disclose confidential communications in court, by the English law, extends only to the relation of client and counsel, or attorney ; and to extend it beyond that limit would be embarrassing to courts and liable to the grossest abuses. The attorney’s clerk is considered the same as the attorney himself; but this is not the privilege of the clerk, or of the client growing out of his relation to the clerk, but solely out of his relation to the attorney; and when that relation does not exist, the claim for privilege has no just basis to rest upon.
Judgment reversed and case remanded.